NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-0264-19

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

JIHAD SHARRIEFF, a/k/a
ABDULLAH SHARIFF,1

     Defendant-Appellant.
________________________

                   Submitted March 24, 2021 – Decided May 5, 2021

                   Before Judges Ostrer and Enright.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Essex County, Indictment Nos. 00-06-1713
                   and 00-04-1146.

                   Ferro and Ferro, attorneys for appellant (Nancy C.
                   Ferro, of counsel and on the briefs).

                   Theodore N. Stephens II, Acting Essex County
                   Prosecutor, attorney for respondent (Hannah F. Kurt,


1
   The record reflects defendant is known by several aliases, many of which
involve different spellings of his surname.
            Special Deputy Attorney General/Acting Assistant
            Prosecutor, of counsel and on the brief).

PER CURIAM

      Defendant appeals from an August 13, 2019 order denying his third post-

conviction relief (PCR) petition. We affirm.

      We assume the reader’s familiarity with the facts and procedural history

extensively set forth in our unpublished decision affirming defendant's

convictions and sentence on direct appeal, State v. Sharrif, No. A-2956-01 (App.

Div. Apr. 8, 2004) (slip op. at 31-32), certif. denied, 182 N.J. 629 (2005), and

our unpublished opinion affirming the denial of defendant's first PCR petition,

State v. Sharrieff, No. A-0728-11 (App. Div. May 21, 2013) (slip op. at 13). We

briefly summarize those facts to lend context to the present appeal.

      Following a jury trial on consolidated indictments in 2001, defendant was

convicted of two counts of first-degree armed robbery, N.J.S.A. 2C:15-1; third-

degree unlawful possession of a firearm, N.J.S.A. 2C:39-5(b); and second-

degree possession of a firearm for an unlawful purpose, N.J.S.A. 2C:39-4(a).

The jury deadlocked on the remaining charges, and upon retrial, defendant was

found guilty of purposeful or knowing murder, N.J.S.A. 2C:11-3(a)(1) or

N.J.S.A. 2C:11-3(a)(2); third-degree unlawful possession of a firearm, N.J.S.A.

2C:39-5(b); and second-degree possession of a firearm for an unlawful purpose,

                                                                          A-0264-19
                                       2
N.J.S.A. 2C:39-4(a). The State dismissed or defendant was acquitted of all

remaining charges.

      On October 12, 2001, the trial court imposed an aggregate sentence of life

plus forty years, with sixty-four years of parole ineligibility. We affirmed

defendant's convictions and the terms of his sentence, but remanded to correct

merger errors and to amend the judgment of conviction.

      Defendant pursued federal appeals, and resentencing was ordered for the

armed robbery convictions. Sharrieff v. Cathel, 574 F.3d 225, 230 (3d Cir.

2009), cert. denied, Sharrieff v. Ricci, 558 U.S. 1120 (2010). On resentencing,

the judge imposed two concurrent fifteen-year terms subject to the No Early

Release Act, N.J.S.A. 2C:43-7.2. Thus, defendant's aggregate sentence was life

plus fifteen years, with forty-two years and nine months of parole ineligibility.

      Defendant's first PCR petition was filed on March 18, 2010. It was denied

as procedurally barred.    We affirmed this denial in May 2013, concluding

defendant's PCR petition was "well out of time," as it was filed almost nine years

after the judgment of conviction was entered. Defendant filed a second PCR on

January 19, 2012, alleging PCR counsel was ineffective. On June 11, 2013, the

PCR judge denied this second petition as "untimely," "insufficient on its face




                                                                            A-0264-19
                                        3
and . . . both procedurally and substantively flawed." It is unclear whether

defendant appealed from this denial.

      Defendant filed his third PCR on April 8, 2019, contending his trial

attorney was ineffective for failing to advise him of the maximum sentence

defendant could serve for his charged offenses. Defendant also argued the trial

judge failed to inform him of his exposure to lengthy custodial terms. The PCR

judge denied this application on August 8, 2019, finding

            the issue of any failure to inform [defendant] of
            sentence exposure was raised by [defendant] in his first
            Motion for [PCR] and was denied, as [he] conceded that
            there was never a plea offer extended to him by the
            State;

            ....

            [Defendant's] current motion does not meet any criteria
            under R. 3:22-4(b) for a subsequent post-conviction
            relief motion to proceed, and this court does not find
            good cause for the assignment of counsel.

      On appeal, defendant raises the following argument:

            THE TRIAL COURT ERRED IN DENYING
            DEFENDANT'S [PCR] APPLICATION BECAUSE
            PETITIONER MET THE PROCEDURAL AND
            SUBSTANTIVE REQUIREMENTS FOR [PCR].

      We find this argument unpersuasive.




                                                                         A-0264-19
                                       4
      "Procedural bars exist in order to promote finality in judicial

proceedings."   State v. McQuaid, 147 N.J. 464, 483 (1997).          To that end,

pursuant to Rule 3:22-4(b), "[a] second or subsequent petition for post-

conviction relief shall be dismissed unless:"

            (1) it is timely under [Rule] 3:22-12(a)(2); and

            (2) it alleges on its face either:

            (A) that the petition relies on a new rule of
            constitutional law, made retroactive to defendant's
            petition by the United States Supreme Court or the
            Supreme Court of New Jersey, that was unavailable
            during the pendency of any prior proceedings; or

            (B) that the factual predicate for the relief sought could
            not have been discovered earlier through the exercise
            of reasonable diligence, and the facts underlying the
            ground for relief, if proven and viewed in light of the
            evidence as a whole, would raise a reasonable
            probability that the relief sought would be granted; or

            (C) that the petition alleges a prima facie case of
            ineffective assistance of counsel that represented the
            defendant on the first or subsequent application for
            [PCR].

            [R. 3:22-4(b).]

      Additionally, Rule 3:22-12(a)(2) delineates the requirements for filing a

timely second or subsequent petition for PCR as follows:




                                                                           A-0264-19
                                         5
            Notwithstanding any other provision in this rule, no
            second or subsequent petition shall be filed more than
            one year after the latest of:

            (A) the date on which the constitutional right asserted
            was initially recognized by the United States Supreme
            Court or the Supreme Court of New Jersey, if that right
            has been newly recognized by either of those Courts
            and made retroactive by either of those Courts to cases
            on collateral review; or

            (B) the date on which the factual predicate for the relief
            sought was discovered, if that factual predicate could
            not have been discovered earlier through the exercise
            of reasonable diligence; or

            (C) the date of the denial of the first or subsequent
            application for post-conviction relief where ineffective
            assistance of counsel that represented the defendant on
            the first or subsequent application for post-conviction
            relief is being alleged.

      Here, defendant contends Rule 3:9-1 was amended, in part, in 2016 and

the "new rule [is] entitled to retroactivity under the 'Teague Doctrine,'" citing to

Teague v. Lane, 489 U.S. 288, 301, 310 (1989). Defendant argues the "Teague

Doctrine" does not bar him from raising the amended Rule on his PCR

application. This argument lacks merit.

      Defendant's third PCR petition is untimely under Rule 3:22-12(a)(2)

because he failed to file his third petition within one year of the rule change on

which he relies. His petition also is untimely because he does not assert he


                                                                              A-0264-19
                                         6
recently discovered a previously unknown factual predicate for the relief sought.

Additionally, his third PCR petition is well out of time because it was filed on

April 8, 2019, more than seven years after his second PCR petition alleged

ineffective assistance of PCR counsel. In short, defendant's latest PCR does not

fall within any of the exceptions outlined under Rule 3:22-12(a)(2).

      Because "enlargement of Rule 3:22-12's time limits 'is absolutely

prohibited[,]'" defendant's third PCR petition was properly dismissed as

mandated by Rule 3:22-4(b)(1).         See also Rule 1:3-4(c) (providing that

"[n]either the parties nor the court may . . . enlarge the time specified by . . .

[Rule] 3:22-12"). Accordingly, contrary to defendant's argument, the PCR court

properly determined no evidentiary hearing was warranted with respect to

defendant's petition. Likewise, the PCR judge properly found good cause was

lacking for the assignment of PCR counsel. R. 3:22-6(b).

      To the extent we have not addressed defendant's remaining arguments, we

find they lack sufficient merit to warrant further discussion in a written opinion.

R. 2:11-3(e)(2).

      Affirmed.




                                                                             A-0264-19
                                        7